Citation Nr: 1812802	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-37 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1966 to September 1968.  This appeal is before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 


FINDINGS OF FACT

1.  In January 2018, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  In January 2018, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of whether new and material evidence has been received to reopen a claim for service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal for the issue of whether new and material evidence has been received to reopen a claim for service connection for tinnitus have been met.  38 U.S.C § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In January 2018,  prior to the promulgation of a decision in the appeal, VA received written notification that expressed the Veteran's intent to withdraw the issues on appeal.  Since the Veteran has withdrawn the issues on appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the issue of whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss has been withdrawn and is dismissed.

The appeal on the issue of whether new and material evidence has been received to reopen a claim for service connection for tinnitus has been withdrawn and is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


